DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities: “slidabiliy” should be “slidability”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, claim 1 recites “an alignment belt with endless stretched along the alignment wall”. It is unclear what the word “endless” refers to.
The claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terao (JP 2010111511 A).
Regarding claim 1, Terao discloses a sheet stacking device comprising: a discharge port (see below) through which a sheet is discharged along a predetermined discharge direction; an alignment wall (see below) extending in an upper-and-lower direction below the discharge port; a discharge tray 140 on which the sheet discharged through the discharge port is stacked and provided so as to be capable of moving up and down along the alignment wall; an alignment belt 196 stretched along the alignment wall in the upper-and-lower direction, the alignment belt having an inner circumferential surface facing the alignment wall and an outer circumferential surface with which an upstream edge of the sheet stacked on the discharge tray in the discharge direction comes into contact, and circulating in the upper-and-lower direction at a same speed as the discharge tray in synchronization with the discharge tray; and a guide part 198 configured to be provided between the alignment wall and the alignment belt, the guide part with which the inner circumferential surface of the alignment belt slides in contact.

    PNG
    media_image1.png
    397
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    503
    media_image2.png
    Greyscale


Regarding claim 5, Terao discloses the sheet stacking device according to claim 1, further comprising a recess provided below the discharge port, wherein the alignment wall, the alignment belt and the guide part are provided in the recess.

    PNG
    media_image3.png
    510
    467
    media_image3.png
    Greyscale

Regarding claim 8, Terao discloses a post-processing apparatus comprising: a main body 100 configured to perform predetermined post-processing on a sheet and to discharge the sheet from a discharge port; and the sheet stacking device according to claim 1, in which the sheet discharged from the discharge port is stacked.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Terao in view of Ko (US 10,274,886 B2).
Regarding claim 7, Terao discloses everything claimed, except Terao lacks a return member which returns the sheet stacked on the discharge tray to the upstream side in the discharge direction and brings the trail edge of the sheet into contact with the alignment belt. Ko teaches the use of a return member 23 to push discharged sheets towards an aligning surface. Ko, col. 4, lines 1-8. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a return member which returns the sheet stacked on the discharge tray to the upstream side in the discharge direction and brings the trail edge of the sheet into contact with the alignment belt, in the device of Terao, as taught by Ko, in order to push the discharged sheets towards the belt to align them.

Allowable Subject Matter


Claims 2-4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, Terao lacks a sliding sheet having higher slidability than the guide part attached on a surface of the guide part facing the inner circumferential surface of the alignment belt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759